United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Sidney, MT, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 11-1426
Issued: March 12, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On June 1, 2011 appellant, through counsel, filed a timely appeal of the Office of
Workers’ Compensation Programs (OWCP) January 12, 2011 merit decision in File No.
xxxxxx5691 denying modification of a September 13, 2004 loss of wage-earning capacity
decision.2 The Board assigned Docket No. 11-1426.
The Board has duly considered the matter and concludes that the case is not in posture for
a decision. OWCP procedures provide that cases should be doubled when a new injury is
reported for an employee who previously filed an injury claim for the same part of the body or
1

The record reflects that on July 20, 2004 appellant filed a claim for a recurrence of disability beginning July 16,
2004 under OWCP File No. xxxxxx048 from her June 25, 2002 accepted injury. On September 2, 2004 OWCP
informed her that it appeared that she had sustained a new injury instead of a recurrence of her prior injury. As this
was a new injury OWCP informed appellant that her recurrence claim would be administratively closed and a new
claim number assigned. OWCP accepted her claim for lumbar strain and assigned claim number xxxxxx569.
2

The file number assigned to the September 13, 2004 loss of wage-earning capacity determination was OWCP
File No. xxxxxx048 with an injury date of June 25, 2002. The decision was based on appellant’s return to a
modified job on April 17, 2004 as she was disabled from performing her date-of-injury job. The record before the
Board, however, is devoid of any other evidence concerning OWCP File No. xxxxxx048 and there is no evidence
that OWCP combined the files. In an August 13, 2004 letter, appellant related that she believed her current
disability was due to her June 25, 2002 work injury as it involved the same part of the back.

similar condition and further indicates that the cases should be doubled as soon as the need to do
so becomes apparent.
The record reflects under File No. xxxxxx048 that OWCP issued a loss of wage-earning
capacity decision for a modified job that appellant accepted and started on April 17, 2004.
OWCP associated this decision with File No. xxxxxx569. While a copy of a job description
accompanied the September 13, 2004 loss of wage-earning capacity decision, the record is
devoid of any other evidence concerning File No. xxxxxx048.
In its decision dated January 12, 2011, OWCP noted that appellant had returned to a
modified job as a postmaster on April 17, 2004 and that by decision dated September 13, 2004 it
found that the position fairly and reasonably represented her wage-earning capacity.
As the record before the Board does not contain all the evidence from the prior claim,
other than the September 13, 2004 loss of wage-earning capacity decision, the Board is unable to
properly address and adjudicate the issue of appellant’s claim for modification of the
September 13, 2004 loss of wage-earning capacity decision.
On remand, OWCP should combine the present case record, OWCP File No. xxxxxx569,
with OWCP File No. xxxxxx048. After combining these two case records on remand, OWCP
should consider the evidence contained in the combined case record and, following any
necessary further development, issue an appropriate merit decision. Accordingly, the
January 12, 2011 decision denying modification of the September 13, 2004 loss of wage-earning
capacity decision should be set aside.

2

IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
January 12, 2011 decision is set aside and the case is remanded for further development
consistent with this order.
Issued: March 12, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

